NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

STEVE Y. GARRISON,                               No. 13-15189

               Plaintiff - Appellant,            D.C. No. 5:11-cv-01901-EJD

  v.
                                                 MEMORANDUM*
EDMUND G. BROWN, Jr.; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       California state prisoner Steve Y. Garrison appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations in connection with his incarceration. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007). We

affirm.

      The district court properly dismissed Garrison’s action because Garrison

failed to allege sufficient facts in his Second Amended Complaint showing that

defendants violated his constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (to state a claim for relief that is plausible on its face, a plaintiff must

allege facts that “allow[ ] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged”); see also McHenry v. Renne, 84
F.3d 1172, 1177-78 (9th Cir. 1996) (a complaint must make clear “who is being

sued, for what relief, and on what theory, with enough detail to guide discovery”).

      Garrison’s contentions concerning any alleged misconduct by the district

court are without merit.

      We do not consider arguments and allegations raised for the first time on

appeal, including those concerning forced medication, alleged misconduct by San

Jose police officers, and recent denials of mental health services and legal supplies.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      All pending motions are denied.

      AFFIRMED.




                                            2                                      13-15189